Tilson, Judge:
The appeals listed above have been submitted for decision upon a stipulation to the effect that the rayon table covers herein are of the same character and description as those covered by the decision in United States v. Nippon Dry Goods Co., Reap. Dec. 5006; that the appraised values less any additions made by the importer by reason of the so-called Japanese consumption tax represent the proper export value of this merchandise, and that there was no higher foreign value therefor.
.On the agreed facts I find and hold the proper dutiable export value of the rayon table covers covered by said appeals to be the value found by the appraiser, less any additions made by the importer by reason of the so-called Japanese consumption tax. Judgment will be rendered accordingly.